DETAILED ACTION

The following NON-FINAL Office action is in response to Request for Continued 
Examination (RCE) filed on June 1, 2022 for application 15715370.

Acknowledgements

Claims 13, 16, 18 and 21 are canceled.
Claims 12, 14-15, 17, 19-20 and 22 are pending.
Claims 12, 14-15, 17, 19-20 and 22 have been examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/1/2022 has been entered.

Response to Arguments

In response to Applicant’s arguments under 35 USC § 103, Applicant argues that neither Ruff nor Morrison teach or disclose “receive a request to reduce a level of obfuscation of the at least one data item; based on a determination that the user preference is to not provide the at least one data item at the level of requested obfuscation to the destination, abort the transaction request in response to the request; and based on a determination that the user preference is to provide the at least one data item at the level of requested obfuscation to the destination, provide the updated transaction request having the level of requested obfuscation to the destination.” Specifically, Applicant argues that the cited passage of Morrison [0127] does not teach receiving a request to reduce a level of obfuscation of the at least one data item and responsively aborting the transaction or providing the requested reduced data item with the reduced level of obfuscation based on a set of user preferences.
Examiner respectfully disagrees as Morrison discloses in other paragraphs such as paragraphs [0162]- [0164], where the request to publish the content to trigger publishing the content to third party sites (i.e. Facebook, etc.), in an initial “anonymized” view where PII is shielded from exposure to those outside the dialog members.  A request to publish can include a request for a public view which includes PII – which could be considered a request to de-obfuscate the data.  The members can then be queried to determine if they authorize it which is the claimed user preference. Now if it is authorized, then PII is included.  If it’s not authorized, then PII is not included and the conversation remains private, only accessible to dialog members eventually aborting the transaction to make public. Examiner believes Morrison is sufficient to disclose the amended Claim 12.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 14-15, 17, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ruff et al. (US 2016/0105776 A1) in view of Morrison et al. (US 2017 /0353423 A1)
Regarding Claims 12, 17 and 22, Ruff discloses a transaction processing system comprising: a processor communicatively coupled to a computer readable storage medium having data stored therein representing software executable by the processor, the software including instructions to: (¶0110, ¶0111, ¶0113).
- capture, by an abstraction layer executing on the processor, a transaction request and process the transaction request, wherein processing the request includes authenticating a source of the transaction request (¶0110)
- create, by the abstraction layer, a data set for the transaction processing of the transaction request, the data set including financial data of a customer requesting the transaction (abstract, ¶0019, ¶0056, ¶0070, ¶0080-¶0081)
- determine a destination of the transaction request (¶0120, ¶0121)
Ruff does not disclose obfuscate at least one data item in the data set, wherein the at least one data item and a type of obfuscation are determined based at least in part on the destination of the transaction request; create an updated transaction request including the data set having the obfuscations; and provide the updated transaction request to the destination, receive a request to reduce a level of obfuscation of the at least one data item, based on a determination that the user preference is to not provide the at least one data item at the level of requested obfuscation to the destination, abort the transaction request in response to the request; and based on a determination that the user preference is to provide the at least one data item at the level of requested obfuscation to the destination, provide the updated transaction request having the level of requested obfuscation to the destination.
Morrison however discloses:
- obfuscate at least one data item in the data set, wherein the at least one data item and a type of obfuscation are determined based at least in part on the destination of the transaction request and upon a user preference, wherein the user is the customer requesting the transaction and wherein the user is identified based upon the extracted data (Fig. 21; ¶0180, ¶0193, ¶0198-¶0200, ¶0202-¶0205)
- create an updated transaction request including the data set having the obfuscations (¶0198-¶0199, ¶0206)
- provide the updated transaction request to the destination (¶0206)
- receive a request to reduce a level of obfuscation of the at least one data item (¶0162-¶0164)
 - based on a determination that the user preference is to not provide the at least one data item at the level of requested obfuscation to the destination, abort the transaction request in response to the request; and (¶0162-¶0164)
- based on a determination that the user preference is to provide the at least one data item at the level of requested obfuscation to the destination, provide the updated transaction request having the level of requested obfuscation to the destination (¶0162-¶0164)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system/medium of Ruff to include obfuscate at least one data item in the data set, wherein the at least one data item and a type of obfuscation are determined based at least in part on the destination of the transaction request; create an updated transaction request including the data set having the obfuscations; and provide the updated transaction request to the destination, receive a request to reduce a level of obfuscation of the at least one data item, based on a determination that the user preference is to not provide the at least one data item at the level of requested obfuscation to the destination, abort the transaction request in response to the request; and based on a determination that the user preference is to provide the at least one data item at the level of requested obfuscation to the destination, provide the updated transaction request having the level of requested obfuscation to the destination, as disclosed in Morisson, in order to provide a network-based communication amongst individuals, with variable and/or association-based privacy (see Morrison ¶0002).

Regarding Claims 14 and 19, Morrison discloses wherein the type of obfuscation include one of a removal of the at least one data item, a replacement of the at least one data item with a random data of a same type, a replacement of the at least one data item with generalized information, and a replacement of the at least one data item with pseudo- anonymized information (¶0234, ¶0238, ¶0240, ¶0241, ¶0260).
Regarding Claims 15 and 20, Ruff discloses wherein the destination is one of a customer associated with the transaction request, a counter party associated with the transaction request, a trusted third party, and a public party (¶0123).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685